498 So. 2d 1229 (1986)
Gilberte E. LANDRUM
v.
Wiley A. LANDRUM
No. 56102.
Supreme Court of Mississippi.
December 10, 1986.
*1230 Michael V. Ratliff, Ingram, Matthews & Stroud, Hattiesburg, for appellant.
James R. Hayden, Hattiesburg, for appellee.
Before WALKER, P.J., and PRATHER and ROBERTSON, JJ.
PRATHER, Justice, for the Court:
On June 1, 1984 the Chancery Court of Forrest County granted a divorce in favor of appellant, requiring that appellee pay appellant $350.00 per month in alimony, $150.00 per month for rental of a home and all medical expenses.
Appellant appealed asserting that an earlier decree of separate maintenance barred relitigation of issues presented in the suit for divorce. This Court finds no merit to issues assigned on appeal. In view of arguments presented, this Court reiterates the principle set forth in Wilson v. Wilson, 198 Miss. 334, 343, 22 So. 2d 161 (1945) that a decree for separate maintenance may be modified upon a petition presented because of a material or substantial change of circumstances arising subsequent to the date of the decree. Even in the absence of a divorce proceeding, the lower court had proof of material change in circumstance to warrant a modification of amounts awarded in the separate maintenance decree.
This Court finds implicit in the ruling of the lower court that medical expenses to be paid by Wiley Landrum are only those which he can reasonably pay.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and DAN M. LEE, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.